

Exhibit 10(y)


[Grant Number]


RESTRICTED STOCK AWARD AGREEMENT
PURSUANT TO THE
COMTECH TELECOMMUNICATIONS CORP.
2000 STOCK INCENTIVE PLAN


Dear [Director Name]:
Preliminary Statement
As a non-employee director of Comtech Telecommunications Corp. (the “Company”),
and pursuant to your election made in accordance with Section 13.6(a) of The
Comtech Telecommunications Corp. 2000 Stock Incentive Plan, as amended (the
“Plan”), you were automatically granted on [Date] (the “Grant Date”), pursuant
to the terms of the Plan and this Restricted Stock Award Agreement (this
“Agreement”), the number of shares of Restricted Stock set forth below.
The terms of the grant are as follows:
1. Grant of Restricted Stock. Subject in all respects to the Plan and the terms
and conditions set forth herein and therein, on the Grant Date you were
automatically granted [ # ] shares of Restricted Stock (the “Award”). To the
extent required by law, you shall pay to the Company the par value ($0.10) for
each share of Restricted Stock awarded to you simultaneously with the execution
of this Agreement.
2. Vesting. This Award shall vest in installments over a three (3) year period,
commencing on the Grant Date, at the rate of 25% effective on the first and
second anniversaries of the Grant Date and 50% on the third anniversary of the
Grant Date; provided that you have not incurred a Termination of Directorship
(as defined below) prior to the applicable vesting date. Notwithstanding the
foregoing, the Award shall become fully vested upon (i) your death or (ii) a
Change in Control. The date that a share of Restricted Stock becomes vested
shall be referred to herein as the “Vesting Date”.
There shall be no proportionate or partial vesting in the periods prior to each
Vesting Date and all vesting shall occur only on the appropriate Vesting Date.
3. Dividends. Any dividends which would have been paid on shares of Restricted
Stock but for the restrictions thereon prior to the Vesting Date shall be
credited to a dividend book entry account on your behalf (any such credited
amount, a “Dividend Equivalent”). Any cash Dividend Equivalents shall not be
deemed to be reinvested in shares of Common Stock and will be held uninvested
and without interest. Your right to receive any Dividend Equivalents with
respect to cash dividends shall vest only if and when the related Restricted
Stock vests, and an amount equal to such cash dividends shall be paid to you in
cash on the applicable Vesting Date on which the Restricted Stock vests. Your
right to receive any Dividend Equivalents with respect to dividends other than
cash dividends shall vest only if and when the related Restricted Stock vests,
and on the applicable Vesting Date you will be paid an amount in cash equal to
the Fair Market Value of the property underlying such dividend as of the
applicable Vesting Date. Prior to the payment thereof, any Dividend Equivalents
will be encompassed within the term “Award” with respect to the relevant shares
of Restricted Stock.

        



--------------------------------------------------------------------------------



4. Termination. Any shares of Restricted Stock (including any Dividend
Equivalents credited thereupon) that are not vested upon your Termination of
Directorship shall, upon such Termination of Directorship, terminate and be
forfeited in their entirety as of the date of such Termination of Directorship.
For the purposes of this Agreement, “Termination of Directorship” means that you
have ceased to be a director of the Company; provided, that in the event that
you become an Eligible Employee or a Consultant upon your ceasing to be a
director, a Termination of Directorship shall not be deemed to occur until such
time as such you are no longer an Eligible Employee or Consultant.
5. Restriction on Transfer. The Award is not transferable other than by will or
by the laws of descent and distribution. In addition, the Award shall not be
assigned, negotiated, pledged or hypothecated in any way (whether by operation
of law or otherwise), and the Award shall not be subject to execution,
attachment or similar process. Upon any attempt to transfer, assign, negotiate,
pledge or hypothecate all or part of the Award or in the event of any levy upon
the Award by reason of any execution, attachment or similar process contrary to
the provisions hereof, the Award shall immediately become null and void. In
addition, you shall not be permitted to Transfer the shares of Restricted Stock
(including any Dividend Equivalents credited thereupon) awarded to you prior to
vesting.
6. Legend. You shall be issued your shares of Restricted Stock as book entries
by the transfer agent, as evidencing ownership of shares of Restricted Stock.
Any such book entry shares shall be registered in your name, and shall bear an
appropriate legend referring to the terms, conditions, and restrictions
applicable to such Award, substantially in the following form:
"The anticipation, alienation, attachment, sale, transfer, assignment, pledge,
encumbrance or charge of the shares of stock represented hereby are subject to
the terms and conditions (including forfeiture) of The Comtech
Telecommunications Corp. 2000 Stock Incentive Plan (the "Plan") and an Agreement
entered into between the registered owner and the Company dated June 5, 2013.
Copies of such Plan and Agreement are on file at the principal office of the
Company."
7. Rights as a Stockholder. You shall have, with respect to your shares of
Restricted Stock, all of the rights of a holder of shares of Common Stock of the
Company including, without limitation, the right to vote such shares and,
subject to and conditioned upon the full vesting of shares of Restricted Stock,
the right to tender such shares; provided, however, that except as expressly
provided herein, you shall not have the right to receive any dividends with
respect to your shares of Restricted Stock unless and until your shares of
Restricted Stock vest and all Dividend Equivalents shall be paid in cash. If and
when your shares of Restricted Stock vest, the certificates for such shares
shall be delivered to you. All legends shall be removed from said certificates
at the time of delivery to you except as otherwise required by applicable law.
8. Provisions of Plan Control. This grant is subject to all the terms,
conditions and provisions of the Plan, including, without limitation, the
amendment provisions of the Plan, and to such rules, regulations and
interpretations relating to the Plan as may be adopted by the Board of Directors
of the Company and as may be in effect from time to time. Any capitalized term
used but not defined herein shall have the meaning ascribed to such term in the
Plan. The Plan is incorporated herein by reference. If and to the extent that
this grant conflicts or is inconsistent with the terms, conditions and
provisions of the Plan, the Plan shall control, and this grant shall be deemed
to be modified accordingly.
9. Notices. Any notice or communication given hereunder shall be in writing and
shall be deemed to have been duly given when delivered in person, or by United
States mail, to the appropriate party at the address set forth below (or such
other address as the party shall from time to time specify):

        



--------------------------------------------------------------------------------



If to the Company, to:
Comtech Telecommunications Corp.
68 South Service Road, Suite 230
Melville, NY 11747
Attention: Secretary
If to you, to the address indicated at the end of this Agreement.
10. Securities Representations. The grant of the Award and the issuance of
shares of Restricted Stock pursuant hereto shall be subject to, and in
compliance with, all applicable requirements of federal, state or foreign
securities law. No shares of Restricted Stock may be issued hereunder if the
issuance of such shares would constitute a violation of any applicable federal,
state or foreign securities laws or other law or regulations or the requirements
of any stock exchange or market system upon which such shares may then be
listed. As a condition to the grant of the Award, the Company may require you to
satisfy any qualifications that may be necessary or appropriate, to evidence
compliance with any applicable law or regulation.
The shares of Restricted Stock are being issued to you and this Agreement is
being made by the Company in reliance upon the following express representations
and warranties. You acknowledge, represent and warrant that:
(a)    you have been advised that you may be an “affiliate” within the meaning
of Rule 144 under the Securities Act of 1933, as amended (the “Act”) and in this
connection the Company is relying in part on your representations set forth in
this section.
(b)    if you are deemed to be an affiliate within the meaning of Rule 144 of
the Act, the shares issued to you must be held indefinitely unless an exemption
from any applicable resale restrictions is available or the Company files an
additional registration statement (or a “re-offer prospectus”) with regard to
such shares and the Company is under no obligation to register the shares (or to
file a “re-offer prospectus”).
(c)    if you are deemed to be an affiliate within the meaning of Rule 144 of
the Act, you understand that the exemption from registration under Rule 144 will
not be available unless (i) a public trading market then exists for the shares,
(ii) adequate information concerning the Company is then available to the
public, and (iii) other terms and conditions of Rule 144 or any exemption
therefrom are complied with; and that any sales of the shares may be made only
in limited amounts in accordance with such terms and conditions.


11. Right to Terminate Directorship. Neither the Plan nor the grant of the Award
hereunder shall impose any obligations on the Company and/or the stockholders of
the Company to retain you as a director, nor shall it impose any obligation on
your part to remain as a director of the Company.
12. Agreement and Grant Not Effective Unless Accepted. By selecting the “Accept"
button below you agree (i) to enter into this Agreement electronically, and (ii)
to the terms and conditions of the Agreement. Until you select the "Accept"
button below and accept the corresponding Irrevocable Stock Power (the “Power”),
this Award shall not be effective and if you do not select the “Accept" button
and accept the corresponding Power within 14 days from the date the Agreement is
made available to you electronically this Award shall be null and void.

        



--------------------------------------------------------------------------------



IRREVOCABLE STOCK POWER


KNOW ALL MEN BY THESE PRESENTS, that [Director Name] (the “Transferor”), for
value received, has assigned and transferred, and by these presents does assign
and transfer unto Comtech Telecommunications Corp., a Delaware corporation, (the
“Company”) [#] shares of the common stock, par value $0.10 per share, of the
Company standing in the Transferor's name on the books of the Company, and does
hereby constitute and appoint the Secretary of the Company, his true and lawful
attorney, irrevocable for him and in his name and stead, to assign, transfer and
set over said stock, and for that purpose, to make and execute all necessary
acts of assignment and transfer, and one or more persons to substitute with like
full power, hereby ratifying and confirming all that his said attorney, or the
substitute or substitutes, shall lawfully do by virtue hereof.


By selecting the “Accept” button below you, [Director Name], agree (i) to
execute this Irrevocable Stock Power (the “Power”) electronically, and (ii) to
the terms and conditions of the Power. Until you select the “Accept” button
below, this Power shall not be effective and if you do not select the “Accept”
button and accept the corresponding Restricted Stock Award within 14 days from
the date the Power is made available to you electronically this Power shall be
null and void.



        

